 1
 2
                                                                       5/30/2019
 3
                                                                         CW
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   FERNANDO SANDOVAL,                   )
12
                                          ) CASE NO.: 2:17-cv-05278-SK
           Plaintiff,                     )
13                                        )
14   v.                                   )
                                          ) ORDER
15   NANCY A. BERRYHILL, Acting           ) AWARDING EAJA FEES
16   Commissioner of Social Security,     )
                                          )
17
           Defendant.                     )
18                                        )
19
20         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
21         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
22   THOUSAND NINE HUNDRED DOLLARS AND 00/100 ($3,900.00) subject to
23   the terms of the stipulation.
24
25
26   DATED: May 30, 2019
                                          STEVE KIM
27                                        UNITED STATES MAGISTRATE JUDGE
28



                                            -1-
